Name: 80/399/EEC: Commission Decision of 20 March 1980 approving a programme under Regulation (EEC) No 355/77 for the processing and marketing of wine in Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-15

 Avis juridique important|31980D039980/399/EEC: Commission Decision of 20 March 1980 approving a programme under Regulation (EEC) No 355/77 for the processing and marketing of wine in Italy (Only the Italian text is authentic) Official Journal L 097 , 15/04/1980 P. 0048 - 0048****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 20 MARCH 1980 APPROVING A PROGRAMME UNDER REGULATION ( EEC ) NO 355/77 FOR THE PROCESSING AND MARKETING OF WINE IN ITALY ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 80/399/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 17 DECEMBER 1979 THE ITALIAN GOVERNMENT FORWARDED THE PROGRAMME FOR THE PROCESSING AND MARKETING OF WINE ; WHEREAS THE PROGRAMME RELATES TO THE DEVELOPMENT , MODERNIZATION AND RATIONALIZATION OF FACILITIES FOR WINE-MAKING , STORAGE , BOTTLING AND MARKETING OF WINE AND FACILITIES FOR DERIVED PRODUCTS , IN PARTICULAR BY COOPERATIVES SET UP WITH THE AIM OF INCREASING THE QUANTITIES HANDLED BY COOPERATIVES , IMPROVING QUALITY , ADAPTING TO MARKET REQUIREMENTS AND IMPROVING THE PROFITABILITY OF THE SECTOR ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME DOES NOT EXTEND TO PROJECTS THE PURPOSE OF WHICH IS PRIMARILY THE PRODUCTION AND MARKETING OF PRODUCTS NOT LISTED IN ANNEX II TO THE TREATY ; WHEREAS IT ALSO RELATES ONLY TO PROJECTS COVERING WINES FOR WHICH SALES PROSPECTS ARE GOOD HAVING REGARD TO THEIR TYPE AND QUALITY ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS TO COMPLY WITH ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF THE WINE SECTOR IN ITALY ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOE NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE PROCESSING AND MARKETING OF WINE SUBMITTED BY THE ITALIAN GOVERNMENT ON 17 DECEMBER 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 IS HEREBY APPROVED , SUBJECT TO THE RESTRICTIONS SET OUT IN THE RECITALS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 20 MARCH 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT